DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a first sensing unit, and a second sensing unit”, as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20170012601 A1) in view of HO-HSIANG (US 20100164667 A1).
Regarding Claim 1:

    PNG
    media_image1.png
    357
    512
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 1B

Yen teaches a semiconductor element, comprising:
a first spiral coil (130, Fig. 1B; para 0021), formed with a first end (136, Fig. 1B; para 0021) and a second end (not expressly label, e.g., opposite side of 136 in Fig. 1B; para 0021) and comprising a first inner turn (not expressly label, See Drawing: 1) and a first outer turn (not expressly label, See Drawing: 1), wherein said first inner turn is located in a range surrounded by said first outer turn (construed from Fig. 1B), 
a second spiral coil (150, Fig. 1B; para 0021), wherein said second spiral coil and said first spiral coil are located at substantially a same metal layer (i.e. meal layer 132; see para 0021); 
a connecting section (140, Fig. 1B; para 0021), connecting said first spiral coil and said second spiral coil, 
and comprising a first connecting segment (142, Fig. 1B; para 0021) located in a first metal layer and a second connecting segment (144, Fig. 1B; para 0021) located in a second metal layer (construed from Fig. 1B), wherein said first 
connecting segment and said second connecting segment substantially overlap (construed from Fig. 1B); 
not expressly label, see Drawing: 1), connected to said first end; and a second guide segment (not expressly label, see Drawing: 1), connected to said second end;
wherein, said first guide segment and said second guide segment are fabricated in a metal layer different from a metal layer of said first spiral coil (construed from Fig. 1B).
Yen does not expressly disclose said first end and said second end are located at said first inner turn, as claimed.
However, HO-HSIANG teaches first end (e.g. end part of 202a in Fig. 2A) and said second end (e.g. end part of 202d in Fig. 2A) are located at said first inner turn (see Fig. 2A; Para 0030).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yen in view of HO-HSIANG to have a first end and said second end are located at said first inner turn to provide better connections with other parts of the coil and to improve the Q-factor of the device (see para 0029).

Regarding Claim 2:
As applied to claim 1, the modified Yen teach said first guide segment and said second guide segment  (see Yen’s Fig. 1B) do not overlap a range surrounded by said first inner turn (inner turn of 132 in Yen’s Fig. 1B).

Regarding Claim 3:
As applied to claim 1, the modified Yen teaches a third guide segment (152, Fig. 1B; para 0023) connected to said second spiral coil, and said semiconductor element is an integrated inductor.

Regarding Claim 7:
As applied to claim 3, Yen does not expressly disclose said second spiral coil comprises a third end and a fourth end, said first end and said second end form one of an input port and an output port of said integrated transformer, and said third end and said fourth end form the other of said input port and said output port, as claimed.
	However, HO-HSIANG teaches said second spiral coil (206, Fig. 2A; para 0028) comprises a third end (end part of 206a in Fig. 2A) and a fourth end (end part of 206e in Fig. 2A), said first end (end part of 202a in Fig. 2A) and said second end (e.g.  end part of 202d in Fig. 2A) form one of an input port and an output port of said integrated transformer (e.g. S+, S- are the port in Fig. 2A), and said third end and said fourth end form the other of said input port and said output port.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yen in view of HO-HSIANG to have semiconductor element is an integrated transformer said second spiral coil comprises  a third end and a fourth end, said first end and said second end form one of an input port and an output port of said integrated transformer, and said third end and said fourth end form the other of said input port and said output port to improve the Q-factor of the device (see para 0029). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of HO-HSIANG and further in view Nazarian (US 20130257577 A1).
Regarding Claim 4:
As applied to claim 3, the modified Yen teaches second spiral coil comprises a second inner turn (see Drawing: 1) and a second outer turn, said second inner turn is located in range (construed from Drawing: 1) surrounded by said second outer turn,
Yen and HO-HSIANG do not teach wherein a total number of turns of said first 
spiral coil is odd, a total number of turns of said second spiral coil is odd and said 
third guide segment is connected to said second inner turn, as claimed.
However, Nazarian teaches wherein a total number of turns of said first spiral coil (i.e. upper coil in Fig. 2A) is odd, a total number of turns of said second spiral coil (i.e. lower coil in Fig. 2A; see para 0050) is odd and said third guide segment (12, Fig. 2A; para 0048) is connected to said second inner turn.
Yen and HO-HSIANG in view of Nazarian to have a total number of turns of said first 
spiral coil is odd, a total number of turns of said second spiral coil is odd and said 
third guide segment is connected to said second inner turn to reduce undesired magnetic field effects (see para 0005).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of HO-HSIANG and further in view Heikkinen (US 20070158782 A1).
Regarding Claim 5:
As applied to claim 3, the modified Yen teaches second spiral coil comprises a second inner turn (see Drawing: 1) and a second outer turn, said second inner turn is located in range (construed from Drawing: 1) surrounded by said second outer turn,
Yen and HO-HSIANG do not teach wherein a total number of turns of said first 
spiral coil is odd, a total number of turns of said second spiral coil is even and said 
third guide segment is connected to said second inner turn, as claimed.


    PNG
    media_image2.png
    385
    764
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 27

However, Heikkinen teaches wherein a total number of turns of said first spiral coil (i.e. coil 271 shows three turn in Fig. 27; para 0062) is odd, a total number of (i.e. coil 274 shows six turns in Fig. 27; see para 0062) is even and said third guide segment (see Drawing: 2) is connected to said second inner turn.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Yen and HO-HSIANG in view of Heikkinen to have a total number of turns of said first 
spiral coil is odd, a total number of turns of said second spiral coil is even and said 
third guide segment is connected to said second inner turn to provide an improved variable inductance (see para 0006).

Regarding Claim 6:
As applied to claim 1, Yen and HO-HSIANG do not teach a first sensing unit, using said first end and said third guide segment as two ends thereof; and a second sensing unit, using said second end and said third guide segment as two ends thereof, as claimed.
However, Heikkinen teaches input transistors QP and QM of an input stage have their emitters connected to the outer terminals of inductor portions L11 and L12, respectively (see Fig. 24; para 0058).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first sensing unit, using said first end and said third guide segment as two ends thereof; and a second sensing unit, using said second end and said third guide segment as two ends thereof as claimed to meet design requirement for certain application to improve the device performance.
Furthermore, the limitation "a first sensing unit, using said first end and said third guide segment as two ends thereof; and a second sensing unit, using said second end and said third guide segment as two ends thereof " is merely a functional/intended use limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3981.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837